DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-20 are pending.


Allowable Subject Matter
Claims 1-20 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Asmus et al., US Patent Pub. US 20150316903 A1 discloses a control system for a central plant and a plurality of subplants containing devices that operate to control the thermal energy load of a building using, a high level optimization module that determines an optimal distribution of thermal energy loads subject to a plurality of constraints across multiple subplants of a central plant over a time horizon, a low level optimization module that determines operating states during a time horizon, and a binary optimization module that optimizes the low level cost function representing the energy consumption of a subplant by using a branch and bound method to perform the binary optimization based on feasible on-off configurations from constraints for individual devices in the binary optimization process by the low level optimization module, where the binary optimization module determines a 
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
A control system for a central plant comprising a plurality of subplants, wherein each of the plurality of subplants comprises one or more devices that operate to serve one or more energy loads of a building, the control system comprising:
a high level optimization module configured to perform a high level optimization of a plurality of thermal loads subject to a plurality of constraints to generate a plurality of subplant load allocations in an optimization period;
a low level optimization module configured to perform a low level optimization of the plurality of subplant load allocations to determine in the optimization period a plurality of operating states for each of the one or more devices included in each of the plurality of subplants included in the central plant;
a constraint modifier configured to lower an upper bound or raise a lower bound of the plurality of constraints for use by the high level optimization module based on a plurality of minimum off schedules and a plurality of minimum on schedules associated with the one or more devices; and
a binary optimization modifier configured to generate a plurality of simplified solutions for use by the low level optimization module, wherein the binary optimization modifier compromises:
a pruning module configured to receive the plurality of minimum off schedules and determine, using the plurality of minimum off schedules, a plurality of adjusted branches for use in a binary optimization process by the low level optimization module; and
a seeding module configured to receive the plurality of minimum on schedules to determine, using the plurality of minimum on schedules, a starting node for use in the binary optimization process by the low level optimization module.

Independent Claim 9:
	A method of controlling a central plant having a plurality of subplants, wherein each of the plurality of subplants comprises one or more devices operating to serve one or more energy loads of a building, the method comprising: 
receiving a plurality of minimum off schedules and a plurality of minimum on schedules associated with each of the one or more devices;
using the plurality of minimum off schedules to determine one or more modified upper bound constraints and the plurality of minimum on schedules to determine one or more modified lower bound constraints, wherein a plurality of adjusted constraints comprise the one or more modified upper bound constraints and the one or more modified lower bound constraints; 
performing a high level optimization of the plurality of subplants subject to one or more of the plurality of adjusted constraints to generate a plurality of subplant load allocations;
using the plurality of minimum off schedules to determine a plurality of adjusted branches for use in a binary optimization process;
using the plurality of minimum on schedules to determine a starting node for use in the binary optimization process;
performing the binary optimization process using the plurality of adjusted branches and the starting node to determine a plurality of operating states, wherein each of the plurality of operating states are associated with the one or more devices included in the plurality of subplants; and using the plurality of operating states and the plurality of subplant load allocations to determine a plurality of control actions for the one or more devices included in the plurality of subplants.

Independent Claim 15:
A control system for a central plant comprising a plurality of subplants, wherein each of the plurality of subplants comprises one or more devices that operate to serve one or more energy loads of a building, the control system comprising:
a high level optimization module configured to perform a high level optimization of a plurality of thermal loads subject to a plurality of constraints to generate a plurality of subplant load allocations in an optimization period;
a low level optimization module configured to perform a low level optimization of the plurality of subplant load allocations to determine in the optimization period a plurality of operating states for each of the one or more devices included in each of the plurality of subplants included in the central plant;
a constraint modifier configured to modify the plurality of constraints for use by the high level optimization module by calculating an adjusted upper bound value or an adjusted lower bound value for the plurality of constraints based on a plurality of minimum off schedules and a plurality of minimum on schedules associated with the one or more devices; and
a binary optimization modifier configured to generate a plurality of simplified solutions for use by the low level optimization module, wherein the binary optimization modifier compromises:
a hysteresis modifier configured to receive an identification of a combination of dispatched devices for a previous time step from the low level optimization module, wherein the hysteresis modifier is configured to calculate an adjusted heat transfer rate value for the combination of dispatched devices for the previous time step.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119